DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of U.S. Patent No. 11,170,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of the instant application’s claims is found completely in the parent application’s claims.
Instant Application 17/520,699
US Patent 11,170,090
Claim 1: A display device comprising: a fingerprint sensor including a first layer having at least one photo sensor to generate a fingerprint image corresponding to reflected light from a fingerprint contact surface, light emitting elements to transmit light reflected by a fingerprint, and a second layer including pin holes to allow reflected light to be incident upon the at least one photo sensor; and a fingerprint detector to receive the fingerprint image from the fingerprint sensor, to extract a first image corresponding to a first region of the fingerprint and a second image corresponding to a second region of the fingerprint, to compare the first and second images to determine similarity, and to perform fingerprint authentication, based on similarity determination, wherein: the second region of the fingerprint is located at a periphery of the first region; and a luminance of the second image is different from a luminance of the first image.
Claim 1: A display device comprising:

a fingerprint sensor including a first layer having at least one photo sensor to generate a fingerprint image corresponding to reflected light from a fingerprint contact surface, light emitting elements to transmit light reflected by a fingerprint, and a second layer including pin holes to allow reflected light to be incident upon the at least one photo sensor; and a fingerprint detector to receive the fingerprint image from the fingerprint sensor, to extract a first image corresponding to a first region of the fingerprint and a second image corresponding to a second region of the fingerprint, to compare the first and second images to determine similarity, and to perform fingerprint authentication, based on similarity determination,

wherein the first region of the fingerprint is in contact with the fingerprint contact surface and the second region of the fingerprint is not in contact with the fingerprint contact surface.Claim 13:    The display device of claim 1, wherein the second region is located at the periphery of the first region.Claim 5:    The display device of claim 4, wherein, when the luminance of the preprocessed first image and the luminance of the preprocessed second image are different from each other, and the preprocessed first and second images have the similar patterns, the comparator is configured to determine that the fingerprint is a biometric fingerprint.
2. The display device of claim 1, wherein the first region of the fingerprint is in contact with the fingerprint contact surface and the second region of the fingerprint is not in contact with the fingerprint contact surface.
From claim 1: wherein the first region of the fingerprint is in contact with the fingerprint contact surface and the second region of the fingerprint is not in contact with the fingerprint contact surface.

As can be seen above the disclosure of Claim 1 of the instant application is a combination of the disclosures of claims 1, 5 and 13 of the parent US patent. The disclosure of Claim 2 of the instant application covers the rest of claim of the parent US patent. Further claims 3 and 5-15 are identical to that of claims 8, 2, 15, 3-6, 9-12 and 14, respectively, of the parent application. Claims 4 and 16-18 of the instant application do not apply to the parent, however are dependent on double patenting rejected claims and therefore are rejected in same. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627